PER CURIAM.
We agree with the State’s candid concession that, based on the appellant’s prior record, the trial court was in error in classifying the defendant as a “Habitual Violent Felony Offender” when, in fact, the appellant’s record only supports classifying him as a “Habitual Offender”. We find a lack of merit in all other points raised by the appellant.
Accordingly, this cause is remanded to the trial court with directions to reclassify the defendant as a “Habitual Offender”. Such a reclassification, however, does not automatically require a reduction of the appellant’s sentence, since the ten-year prison sentence imposed in this case would be legally appropriate in connection with a classification of the appellant as a “Habitual Offender”. Naturally, this holding is without prejudice to the trial court having the ability to reduce the appellant’s sentence in the event that the trial court were to deem such action appropriate.
Affirmed and remanded with directions.